Exhibit 99.5 EXECUTION VERSION MORGAN STANLEY CAPITAL I INC. as Purchaser and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC as Seller MORTGAGE LOAN PURCHASE AGREEMENT Dated as of June 1, 2007 Fixed-Rate Mortgage Loans Morgan Stanley Mortgage Loan Trust 2007-10XS, Mortgage Pass-Through Certificates, Series 2007-10XS Table of Contents Page ARTICLE I.DEFINITIONS Section 1.01.Definitions 1 ARTICLE II.SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE Section 2.01.Sale and Assignment of Mortgage Loans 2 Section 2.02.Recognition of Trustee 2 Section 2.03.Obligations of Seller Upon Sale 2 Section 2.04.Payment of Purchase Price for the Mortgage Loans 4 ARTICLE III.REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH Section 3.01.Seller Representations and Warranties Relating to the Mortgage Loans 4 Section 3.02.Seller Representations and Warranties 11 ARTICLE IV.SELLER’S COVENANTS Section 4.01.Covenants of the Seller 13 ARTICLE V.INDEMNIFICATION WITH RESPECT TO THE SELLER INFORMATION Section 5.01.Indemnification 13 ARTICLE VI.TERMINATION Section 6.01.Termination 16 ARTICLE VII.MISCELLANEOUS PROVISIONS Section 7.01.Amendment 16 Section 7.02.Governing Law 16 Section 7.03.Notices 16 Section 7.04.Severability of Provisions 17 Section 7.05.Counterparts 17 Section 7.06.Further Agreements 17 Section 7.07.Intention of the Parties 17 Section 7.08.Successors and Assigns: Assignment of Purchase Agreement 18 Section 7.09.Survival 18 Schedule I – Mortgage Loan ScheduleI-1 i EXECUTION VERSION MORTGAGE LOAN PURCHASE AGREEMENT, dated as of June 1, 2007 (the “Agreement”), between MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, successor by merger to Morgan Stanley Mortgage Capital Inc. (the “Seller” or “MSMCH”) and MORGAN STANLEY CAPITAL I INC. (the “Purchaser”). WITNESSETH: WHEREAS, the Seller is the owner of either the notes or other evidence of indebtedness (the “Mortgage Notes”) or other evidence of ownership so indicated on Schedule I hereto referred to below, and the other documents or instruments constituting the Mortgage File (collectively, the “Mortgage Loans”); and WHEREAS, the Seller, as of the date hereof, owns the mortgages (the “Mortgages”) on the properties (the “Mortgaged Properties”) securing such Mortgage Loans, including rights to (a) any property acquired by foreclosure or deed in lieu of foreclosure or otherwise and (b) the proceeds of any insurance policies covering the Mortgage Loans or the Mortgaged Properties or the obligors on the Mortgage Loans; and WHEREAS, the parties hereto desire that the Seller sell the Mortgage Loans to the Purchaser and the Purchaser purchase the Mortgage Loans from the Seller pursuant to the terms of this Agreement; and WHEREAS, pursuant to the terms of a Pooling and Servicing Agreement dated as of June 1, 2007 (the “Pooling and Servicing Agreement”) among the Purchaser, as depositor, Wells Fargo Bank, National Association, as master servicer and securities administrator, and LaSalle Bank National Association, as trustee (the “Trustee”), the Purchaser will convey the Mortgage Loans to Morgan Stanley Mortgage Loan Trust 2007-10XS (the “Trust”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I. DEFINITIONS Section 1.01Definitions.
